Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high flow rate" in claim 8 is a relative term which renders the claim indefinite.  The term "high flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are no other limitations in the claim relating to flow rates such a base line of flow rate can be established to indicate “high flow rate”. The term “high flow rate” by itself is ambiguous since it is unclear what is considered “high flow rate”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Water Supply: Research and Technology-Aqua (2007) 56 (6-7): 411–418 (hereinafter referred as “Matsui”), in view of US 5505841 (hereinafter referred as “Pirbazari”), and US 2014/0048483 (hereinafter referred as “Maeda”).
Regarding claim 8, Matsui teaches a system (figure 2) for treatment of water, the system comprising a pressure sorption reactor (conduit and/or in-line mixtures) in fluid communication with an influent line (raw water), and a SPAC feed line in communication with the influent line to add SPAC to the influent, the sorption reactor receiving and influent flow of water to be treated and SPAC, a slurry effluent line in communication with a discharge of the sorption reactor and a recycle pump in the slurry effluent line (the pump between line mixers), a cross-flow ceramic membrane filter in fluid communication with the slurry effluent line of the sorption reactor, the recycle pump transferring the SPAC with adsorbed contaminants to the ceramic membrane filter which separated treated water from the contaminant adsorbed SPAC as permeate, and 
Matsui does not teach that the system comprises a retentate line in fluid communication with the ceramic membrane filter and the sorption reactor to return the SPAC to the influent line; and a concentrate line for removing SPAC upon breakthrough.
Pirbazari teaches a water treatment system (fig. 4) comprising a recirculation reservoir comprising an influent line receiving water to be treated and a carbon slurry, a recirculation pump (244) supplying the mixture from the recirculation reservoir to a MF membrane module, a permeate line (280) removing treated water, a retentate line (276) recirculating retentate from the membrane module to the recirculation reservoir, a concentrate line (290) for removal of concentrate.
Matsui and Pirbazari are analogous inventions in the art of water treatment system using activated carbon and filtration membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsui with teachings of Pirbazani to recirculate retentate from the filtration membrane module back to upstream of the system to enable reuse and further processing of the retentate and also include concentrate line for removal of the concentrate.
The limitation “for removing contaminants, including PFAS, from water” is reciting a function of the apparatus. Also, the limitation “a sufficient retention time so that the contaminants to be removed are adsorbed by the SPAC in the slurry” is reciting a manner of operating the system without structurally limiting the system. "[A]pparatus 
Modified Matsui does not teach that a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter.
Backwashing of filtration membrane is well known in the art. Maeda discloses backwashing of filtration membrane module wherein a backwash line (11) is in fluid communication with a backwash pump (9), a backwash tank (8) and a permeate (refer fig. 1, abstract, [0041]).
Modified Matsui and Maeda are analogous inventions in the art of liquid filtration through membrane module(s). It would have been obvious to one of ordinary skill in the art to modify the system of modified Matsui with teachings of Maeda to provide a backwash line in fluid communication with a backwash pump, a backwash tank and the permeate line to periodically backwash the ceramic membrane filter to clean the membranes effectively.
Regarding claim 9, Matsui further teaches that the SPAC has a particle size of less than 1 µm (page 412/Left column). Matsui does not discloses that the SPAC has “a mean particle diameter” of below 1 µm, however, it would have been an obvious matter 
Regarding claim 10, Matsui further teaches that the ceramic membrane has a nominal pore size of 0.1 µm (refer last paragraph on P412/Right column continuing to P413).
Regarding claim 11, Matsui further teaches that the system comprises a SPAC feed system in fluid communication with the influent line (see fig. 2).
Regarding claim 12, the limitation “wherein the contaminants to be removed include perflouroalkyl and polyflouroalkyl substances (PFAS)” is reciting material being worked upon by the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Also, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
With regards to rejection of claim 8 under 35 USC 112, applicant argued that disclosure related to high flow rate is provided on page 5 of the specification. This is not found to be persuasive because the disclosure of page 5 is indicating the “high flow rate” is in relation to influent flow rate and size of the sorption reaction. Claim 8 does not recite and comparable limitation that can indicate/suggest degree of flow rate. Therefore, the term is indefinite.
With regards to rejection of claim 8 under 35 USC 103 as being unpatentable over Matsui in view of Pirbazari, applicant argued that Matsui discloses addition of PAC (not SPAC). This is not found to be persuasive because Matsui discloses (see abstract) “We used a specially pulverised PAC with a submicron particle size, much smaller than the normal PAC (N-PAC) particle size, as an adsorption pretreatment agent” (emphasis added). Applicant further argued that “pipes as referenced by the Examiner provide no retention of the slurry and do not constitute a sorption reactor” and that “Since there is no sorption reactor, there is no reason to combine the teachings of the Pirbazari reference with Matsui”. This is not found to be persuasive because claim does not provide any structural limitations with regards to “a sorption reactor”. Matsui also discloses “The S-PAC and N-PAC were added at the inlets of two of the tube reactors at a controlled dosage rate. After 2min of PAC contact in the tube reactors, the coagulant, poly-aluminium chloride (PACl, Hieisyouten Co., Ltd., Aichi, Japan), was added and the 
The newly added limitations related to backwashing is taught by US 2014/0048483. See claim rejections above for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Water Supply (2006) 6 (1): 149–155. (Year: 2006) teaches evaluating submicron-sized activated carbon adsorption for microfiltration pretreatment; and Desalination and Water Treatment, 9:1-3, 86-91 (2009) teaches submicron powdered activated carbon used as a precoat in ceramic micro-filtration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.